Exhibit 10.8

COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION

NOTICE OF AWARD OF RESTRICTED STOCK UNITS

NON-EMPLOYEE DIRECTOR DEFERRED ISSUANCE

The Corporation hereby awards to Participant, as of the Award Date, Restricted
Stock Units under the Corporation’s 2009 Incentive Compensation Plan (the
“Plan”). Each Restricted Stock Unit represents the right to receive one share of
Common Stock on the date that unit vests in accordance with the express
provisions of this Notice, the Plan and the form Restricted Stock Unit Award
Agreement for Non-Employee Directors (the “Agreement”). The number of shares of
Common Stock subject to the awarded Restricted Stock Units and the applicable
vesting and issuance schedules for those shares are set forth below. The
remaining terms and conditions governing the Restricted Stock Units shall be as
set forth in the Plan and the Agreement.

AWARD SUMMARY

 

Participant:    Award Date:    Number of Shares Subject to Award:   
_______________ shares of Common Stock (the “Shares”) Vesting Schedule:    The
Shares shall vest in a series of [number] successive equal [annual, quarterly,
monthly] installments upon the Participant’s completion of each successive
[year, quarter, month] of active Board Service over the [number] [year, quarter,
month] period measured from the Award Date. Issuance Schedule    The Shares in
which the Participant vests shall be issued upon the earliest date to occur of
the following (i) the date of the Participant’s Separation from Service, (ii)
the closing date of a Change in Control transaction, (iii) the date of the
Participant’s death and (iv) the date of the Participant’s Permanent Disability.
Such date shall be referred to as the “Issue Date.” The actual issuance of the
Shares shall be effected on the applicable Issue Date or as soon thereafter as
administratively practicable, but in no event later than the close of the
calendar year in which such Issue Date occurs.



--------------------------------------------------------------------------------

Participant understands and agrees that the Restricted Stock Units are granted
subject to and in accordance with the terms of the Plan. Participant further
agrees to be bound by the terms of the Plan and the terms set forth in the
Agreement attached hereto as Exhibit A. Participant hereby acknowledges the
receipt of a copy of the official prospectus for the Plan in the form attached
hereto as Exhibit B. A copy of the Plan is available upon request made to the
Corporate Secretary at the Corporation’s principal offices.

Employment at Will. Nothing in this Award Notice or in the attached Agreement or
in the Plan shall confer upon Participant any right to continue in Service for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Corporation (or any Parent or Subsidiary employing or
retaining Participant) or of Participant, which rights are hereby expressly
reserved by each, to terminate Participant’s Service at any time for any reason,
with or without cause.

Definitions.

(a) All capitalized terms in this Award Notice shall have the meaning assigned
to them in this Notice, the Plan or in the attached Agreement.

(b) The term “Separation from Service” shall have the meaning assigned to such
term in the Treasury Regulations issued under Section 409A of the Code.

Acceptance by Participant.

(a) To accept this award of Restricted Stock Units, Participant shall log into
Participant’s online brokerage account established at the Corporation-designated
brokerage firm for Participant’s awards under the Plan and follow the procedure
set forth on the brokerage firm’s website to accept the terms of this award.
Currently, the Corporation-designated brokerage firm is [            ] and the
applicable website is www.[            ].com.

(b) If Participant fails to follow the procedure set forth in the preceding
paragraph, and does not notify the Corporation (in accordance with Section 7 of
the attached Agreement) within fifteen (15) days following the Award Date that
Participant does not wish to accept this award of Restricted Stock Units, then
Participant will be deemed to have accepted this award of Restricted Stock
Units, and agreed to be bound by the terms of the Plan, this Notice and the
attached Agreement.

DATED: ___________________________

 

COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION By:     Title:    

ATTACHMENTS

Exhibit A - Restricted Stock Unit Award Agreement – Non-Employee Director
Deferred Issuance

Exhibit B - Plan Summary and Prospectus